Title: Cotton Tufts to John Adams, 11 March 1785
From: Tufts, Cotton
To: Adams, John


        
          Dear Sr.—
          Boston March. 11. 1785—
        
        The Dispute between New York & this State has been referred to Congress, a Federal Court has been appointed, the Judges have been chosen by the Parties and the Tryall will be had in June next at

Williamsburg.— Messrs. Lowell, Sullivan & Parsons are Agents in Behalf of this State and have a Power to join Docr. Johnson of Connecticut in Council and in Case of Sickness or otherwise any other Person they shall think proper—
        We are anxious and much worried to find that Rhode Island does not accede to the Impost, the Scituation of our foreign Debts gives us pain, this Court is disposed to do every thing to forward the Payment of them, and as Evidence of this a Bill has already passd. the lower House for laying 25 Pr. Ct. duty on all foreign Goods imported from any State that has not passed an Act granting the continental Impost— this Bill is now before the Senate— it is probable that it will not pass this Session if it does in a succeeding one—but should that State neglect much longer—I suspect there will be much Temper manifested by the complying States— several States have empowered Congress to levy this Duty, should Eleven of the States with theirs come into the Measure— The State of Vermont is at length recognized by Congress— as Your Residence will probably be in London hereafter, I hope to have more direct Conveyance and opportunities more frequent— Un Smith was so kind as to offer to enclose this in his Letter—which induced me to write, tho’ but a few Lines— However I cant break off, without telling you your Friends & the People in general lament you not being here at this Juncture— they wish to have you in the Chair of Government— Mr Hancock has resigned his Seat— this would have been an happy Opporty.— But as Congress have appointed you Minister to the Court of London, I despair of seeing you for some years— so I must break off by begging you to present my Affectionate Regards to your good Lady & Family Mr. Cranch who is present requests the same—and believe me to be with great Sincerity— / Your Affectionate Friend & H Ser
        
          Cotton Tufts.
        
      